901 So.2d 1074 (2005)
Mark MARTELLO and Carol Martello
v.
CIRCLE K STORES, INC., State of Louisiana, Department of Transportation and Development, City of Baton Rouge, Parish of East Baton Rouge and XYZ Insurance Company.
No. 2005-C-0649.
Supreme Court of Louisiana.
April 29, 2005.
*1075 In re Martello, Mark; Martello, Carol;Plaintiff(s); Applying for Writ of Certiorari and/or Review, Parish of E. Baton Rouge, 19th Judicial District Court Div. M, No. 463,429; to the Court of Appeal, First Circuit, No. 2004 CA 0139.
Denied.